ORDER
The Supreme Court heard this case on its plenary calendar on December 3, 2003. The Court has been informed by counsel that the Governor ordered the release of all documents that are subject to this dispute. Counsel for the defendant contends that all records have been provided to the plaintiff. Counsel for plaintiff argues that due to the nature of the documents produced, other issues have arisen that warrant review by the trial justice.
Accordingly, this case is remanded to the trial justice for a determination of mootness and a resolution of any other issues that are properly before the trial justice. The decision of the trial justice and the record shall be transmitted to this Court. If either party is aggrieved by the decision of the trial justice, he or she may seek appellate review.